Citation Nr: 1729410	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD.  

When the issue first came before the Board in June 2015, it was recharacterized to include all potentially diagnosed psychiatric disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the matter for further development.  All required actions having been taken by the agency of original jurisdiction (AOJ), the case is returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the question of service connection for, in part, a VA examination clarifying the current psychiatric diagnoses and providing a nexus opinion with a clear supporting rationale.

An examination, with accompanying testing, was accomplished in June 2016.  Based on testing, review of the claims file, and examination of the Veteran, the VA psychiatrist opined that all prior diagnoses of acquired psychiatric disorders were effectively inadequate.  She noted that the Veteran's current substance abuse prevented formation of any clear current disability picture, but given the history of examination, complaints, and treatment, the Veteran has a personality disorder.

A personality disorder is considered by VA to be a congenital or developmental disorder, and is not service connectable.  38 C.F.R. § 3.303(c).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a defect such as a personality disorder or mental deficiency during service may be service-connected. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also VAOPGCPREC 82-90.

Here, the examiner has indicated that the personality disorder is responsible for the Veteran's past mental health difficulties.  It is not clear if she believes past diagnoses of PTSD, adjustment disorder, depression, anxiety, neurosis, hypochondriacal neurosis, and alcohol abuse are misdiagnoses, or were present at various times as manifestations of the personality disorder.  In either case, her discussion raises the possibility that the Veteran's military experiences may have added to his symptomatology. See June 2016 VA examination, p. 3.  This possibility requires further development as part of VA's duty to assist the Veteran in substantiating his claim, and hence remand is again required.

Additionally, review of the claims file reveals that during the late 1970s, the Veteran was in receipt of benefits from the Social Security Administration (SSA); he indicated several times that such benefits were related to disability.  Although it appears the subject disabilities were physical, and not mental, the Board cannot find that the SSA records are definitely not relevant to the current claim.  As they are federal records, VA is obligated to make attempts to obtain them until they are received or until further efforts can be deemed futile.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and take appropriate steps to obtain all medical records associated with the Veteran's receipt of benefits in the late 1970s, as well as any subsequent claims.  If the records do not exist or are otherwise unavailable, such must be certified in writing.

2.  Associate with the claims file complete, updated VA treatment records from the medical center in Cleveland, Ohio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2015 to the present.

3.  After completion of the above, schedule the Veteran for a VA mental disorders examination with the examiner who conducted the June 2016 Initial PTSD examination; if she is unavailable, an equally qualified examiner may be substituted.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether any mental disorder or symptomatology has been superimposed upon the diagnosed personality disorder.  The examiner must clearly state whether the personality disorder has been aggravated by the Veteran's military service. The examiner should specifically address the June 2016 statement that the Veteran's personality disorder and tendency to histrionics has caused him to "relate[] to his Vietnam experience in a way that adds to his symptoms." See June 2106 VA examination, p. 3.

In connection therewith, the examiner is informed that while the adequacy of in-service events to cause a mental health problem is a medical determination, the occurrence of in-service stressors involving witnessing bombardment of offshore and onshore targets in Vietnam is established.

A full and complete rationale for all opinions expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


